Citation Nr: 1428544	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. C.R.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in December 2007; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2010, the appellant presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In August 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  Two VHA opinions were provided in September 2011 and October 2011 and have been associated with the claims file.  Copies of the opinions were provided to the appellant.

In a July 2012 Board decision, the claim was remanded.  The VA Appeals Management Center (AMC) continued the previous denial in a January 2013 supplemental statement of the case (SSOC).

In May 2014, the Board requested a clarifying medical opinion from the VHA; an opinion was provided in May 2014.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  The Veteran died in December 2007 due to metastatic colon cancer.

2.  The record demonstrates that the Veteran served in the Republic of Vietnam; exposure to Agent Orange is therefore presumed.

3.  The evidence is at least in equipoise as to whether the Veteran's diagnosed coronary artery disease (which is an ischemic heart disease) caused or contributed to his death; ischemic heart disease is a listed disease associated with exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claim for service connection for the cause of the Veteran's death, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § .307(a)(6)(iii) (2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2013).  These diseases include ischemic heart disease.  38 C.F.R. § 3.309(e) (2013); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In this matter, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the metastatic colon cancer, which caused the Veteran's death, developed as a result of exposure to Agent Orange during his military service.  See the notice of disagreement (NOD) dated June 2008.  She has also argued that the Veteran's service-connected diabetes mellitus, type II, caused or contributed to his death.  See, e.g., the statement of the appellant dated June 2008.

The Veteran died in December 2007, and the Certificate of Death reflects that the immediate cause of death was metastatic colon cancer.  Service connection was not in effect for that condition at the time of the Veteran's death.  It is undisputed that the Veteran was service-connected for diabetes mellitus, type II.

In consideration of the appellant's assertions, the Board obtained VHA medical opinions in September 2011 and October 2011.  The September 2011 VHA examiner concluded that the service-connected diabetes mellitus did not cause or contribute to the cause of the Veteran's death.  The October 2011 VHA examiner determined that the Veteran's fatal metastatic colon cancer was not caused by exposure to presumed dioxin or Agent Orange during his military service.

However, during the pendency of the appeal, VA amended 38 C.F.R. § 3.309 to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for this disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) based on herbicide exposure.

To this end, the Board notes that private treatment records dated in March 2005 confirm a continuing diagnosis of coronary artery disease.  Private medical records also show that he was treated continuously with medication; thus, coronary artery disease manifested to at least a compensable degree.  See 38 C.F.R. § 4.104 , Diagnostic Code 7005.  As the Veteran is presumed to have been exposed to herbicide agents during service, coronary artery disease manifested to a compensable degree after service, and there is no affirmative evidence to the contrary, the Veteran's ischemic heart disease (coronary artery disease) is presumed to be service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) ; 38 C.F.R. § 3.309(e).

In view of the fact that the Veteran's ischemic heart disease is presumed to be service connected, the pertinent question is whether coronary artery disease was a principal or contributory cause of his death.

The Veteran's treatment records indicate that he was diagnosed with carcinoma of the descending colon in January 2003; metastatic disease was confirmed by biopsy.  He immediately began systemic chemotherapy, but suffered a myocardial infarction after his first cycle.  He recovered and was started on Irinotecan-based chemotherapy; however, he again had a myocardial infarction.  Following his recovery, he suffered a third myocardial infarction after being administered a single dose of Irinotecan.  Chemotherapy was discontinued.  See the private treatment records dated in April 2005.  Private treatment records dated in April 2005 document the reluctance of the Veteran and his treatment providers to restart systemic treatment due to his history of myocardial infarction.  See the private treatment records dated April 2005.  Subsequent metastases to the Veteran's lungs, right testicle, and liver were documented in April 2005, December 2005, and April 2006.

As noted above, the Board obtained an additional VHA medical opinion in May 2014.  With respect to the question of whether the coronary artery disease contributed to the Veteran's death, the examiner noted the Veteran's history of myocardial infarction following chemotherapy treatment.  The examiner then opined,

Based on the evidence available, patient does have underlying coronary artery disease, however, it is not clear whether patient had another episode of [myocardial infarction] or NYHA class IV heart failure prior to his death in 2007.  The circumstances leading to his death in the immediate period prior to his death are not available.  Therefore it is unclear whether his coronary artery disease contributed substantially and materially to his death, combine to cause of death, or aid assistance in the production of death.

As to the question of whether the Veteran's coronary artery disease resulted in 'debilitating effects and general impairment of health' to an extent that would render him materially less capable of resisting the effects of the metastatic colon cancer or any other disease or injury primarily causing death, the examiner concluded, 

While certain chemotherapy regimens were complicated by myocardial infarctions, it is noted from the patient chart that he was able to recover from these episodes.  From the available evidence it does not appear that his coronary artery disease resulted in debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of his metastatic colon cancer or any other disease or injury primarily causing death.

The Board recognizes that the May 2014 VA examiner expressed an equivocal opinion as to whether the coronary artery disease caused or contributed to the cause of the Veteran's death.  In this regard, the Court has held that the fact that a medical opinion is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In contrast, the medical evidence of record demonstrates that the Veteran was unable to complete chemotherapy treatment for metastatic colon cancer due to repeated myocardial infarction.  As a result, the Veteran's treatment providers recommended discontinuance of the chemotherapy and endorsed an indolent course; shortly thereafter, his cancer metastasized to his liver, testes, and lungs.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the Veteran's coronary artery disease was a contributory cause of his death.  The benefit of the doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the appellant's favor and finds that the evidence supports the grant of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


